— Order, insofar as appealed from, unanimously reversed, without costs, and defendant’s motion for protective order granted. Memorandum: In this action against an insurer for bad faith in failing to settle personal injury actions arising from an automobile accident, Special Term erred in denying defendant’s motion for a protective order concerning a notice to produce documents served by plaintiffs with their complaint. The notice, which, inter alia, requests “[t]he full and complete file of defendant relative to the accident” and “all correspondence between counsel for defendant and all insurance adjustors and claims persons regarding this accident”, is overly broad and fails to specify the items sought “with reasonable particularity” (CPLR 3120, subd [a], par 1, cl [i]; see Zambelis v Nicholas, 92 AD2d 936; Ganin v Janow, 86 AD2d 857; Rios v Donovan, 21 AD2d 409). Plaintiffs should utilize other discovery devices to ascertain the identities of the documents sought before resorting to CPLR 3120 to compel their production (see Matter of Barry One Hour Photo Process, 89 AD2d 537; Haroian v Nusbaum, 84 AD2d 532; Rios v Donovan, supra); our holding is without prejudice to plaintiffs’ right to serve a proper notice of discovery after the conduct of additional disclosure proceedings. (Appeal from order of Supreme Court, Monroe County, Fritsch, J. — protective order.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and O’Donnell, JJ.